Citation Nr: 9913746	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for inactive 
pulmonary tuberculosis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for hypertension, on a 
direct basis or secondary to his service-connected inactive 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had honorable military service from August 1952 
to December 1954 and from January 1957 to November 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  His claims file was subsequently transferred to 
the RO in Cleveland, Ohio.

The issue of entitlement to an increased evaluation for 
inactive pulmonary tuberculosis will be addressed in the 
subsequent remand.


FINDING OF FACT

The claim of entitlement to service connection for 
hypertension is not plausible.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no evidence of any 
elevated blood pressure readings, or treatment or diagnoses 
for hypertension (HTN).  There is no evidence of treatment 
for HTN within one year of his discharge from service.

Private and VA treatment records dated from April 1978 to 
December 1996 show that the veteran had ongoing treatment for 
HTN.  There are no medical opinions linking his HTN to 
service, any incident therein or to his service-connected 
inactive pulmonary tuberculosis.

During his October 1995 personal hearing, the veteran 
testified that he had taken hypertensive medications for 
twenty to twenty-one years and first became aware of the 
disease in the early 1970's.  He was currently taking three 
different medications for his blood pressure.  He believed 
that his HTN was caused by his anxiety over his service-
connected lung condition.

A November 1996 VA compensation examination report shows that 
the veteran was diagnosed with long-standing HTN that was in 
fair control at that time.  The examiner opined that there 
was no medical explanation linking the veteran's HTN to his 
prior pulmonary tuberculosis.  The examiner further noted 
that individuals with past renal tuberculosis could 
presumably have sufficient scarring from this condition to 
result in HTN, but that there was no evidence of renal 
tuberculosis in this case.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may be granted for hypertension if it is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability, which is proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a)(1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The record indicates that the veteran was first diagnosed 
with HTN in the early 1970's, over ten years after his last 
period of honorable service.  Moreover, the record contains 
no medical evidence suggesting that the veteran has any 
current HTN etiologically related to his inactive pulmonary 
tuberculosis or to his service.  The only evidence of record 
linking his HTN with tuberculosis consists of his own 
testimony and statements.  However, as a lay person he is not 
qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Following the November 1996 VA hypertension examination, the 
examiner concluded that there was no medical explanation 
linking hypertension to pulmonary tuberculosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Since the veteran has submitted no medical evidence 
supportive of his claim, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for HTN, directly or secondary 
to his service-connected tuberculosis is well grounded.  
Accordingly, the claim is denied.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for hypertension is denied.


REMAND

Although the veteran is service connected for inactive 
pulmonary tuberculosis, the evidence of record indicates that 
he may have other disabilities affecting his pulmonary 
impairment.  In this respect, the November 1996 VA examiner 
noted that the veteran had some symptoms and findings that 
suggested the possibility of pulmonary asbestosis and opined 
that the veteran should have a "B-reading" of his chest 
film performed in order to evaluate the possibility of 
pneumoconiosis.  There is no indication that the veteran 
underwent further testing and the Board is of the opinion 
that the veteran should undergo another VA pulmonary 
examination to accomplish all tests and to differentiate, as 
much as possible, the veteran's symptoms of inactive 
pulmonary tuberculosis from any other pulmonary disabilities 
found to be present.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim for an increased 
rating for pulmonary tuberculosis.  Then, 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  The RO should 
also secure copies of all VA treatment 
records from the VA Medical Centers in 
Lexington, Kentucky, and Cincinnati, 
Ohio, dated from April 1995 to the 
present.  Any records received should be 
associated with the claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
specialist in pulmonary medicine, to 
determine the nature and extent of all 
pulmonary disabilities present.  All 
indicated studies should be performed.  
The physician should obtain a detailed 
history of the veteran's past 
occupations, and inquire whether there 
was exposure to asbestos.  The examiner 
is specifically requested to review the 
claims folder and upon examination of the 
veteran, identify and distinguish the 
manifestations of the veteran's service-
connected inactive tuberculosis from 
those of any other pulmonary disorder 
found to be present.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issue of entitlement 
to an increased evaluation for inactive 
pulmonary tuberculosis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

